Case 2:21-cv-00031-BJR Document 12-1 Filed 01/12/21 Page 1 of 4




                   EXHIBIT A
1/12/2021               Case 2:21-cv-00031-BJR           Document
                                 Twitter Selects AWS as Strategic Provider12-1
                                                                           to Serve Filed  01/12/21
                                                                                    Timelines             Page
                                                                                              | Amazon.com,         2 ofRoom
                                                                                                            Inc. - Press 4



            Press release
            Twitter Selects AWS as Strategic Provider to Serve
            Timelines
            December 15, 2020 at 9:00 AM EST


               Twitter will use AWS’s industry-leading services and global infrastructure to power the real-time, global
                                    traﬃc and improve the experience for people who use Twitter

            SEATTLE--(BUSINESS WIRE)--Dec. 15, 2020-- Today, Amazon Web Services, Inc. (AWS), an
            Amazon.com, Inc. company (NASDAQ: AMZN), announced that Twitter (NYSE: TWTR) has selected AWS
            to provide global cloud infrastructure to deliver Twitter timelines. Under the multi-year deal, Twitter will
            leverage AWS’s proven infrastructure and portfolio of services to support delivery of millions of daily
            Tweets. This expansion onto AWS marks the ﬁrst time that Twitter is leveraging the public cloud to
            scale their real-time service. Twitter will rely on the breadth and depth of AWS, including capabilities in
            compute, containers, storage, and security, to reliably deliver the real-time service with the lowest
            latency, while continuing to develop and deploy new features to improve how people use Twitter. The
            new agreement builds on the companies’ more than decade-long collaboration, where AWS continues
            to provide Twitter with storage, compute, database, and content delivery services to support its
            distribution of images, videos and ad content.

            Millions of people and organizations use Twitter to share and react to what’s happening and what
            people are talking about right now, and Twitter will leverage AWS infrastructure and services to
            continue improving performance and security for them. Twitter and AWS will create an architecture
            that extends Twitter’s on-premises infrastructure to enable them to seamlessly run and scale the real-
            time service globally, increase its reliability using AWS’s fault-tolerant infrastructure, and rapidly move
            new features into production around the world. Twitter will take advantage of AWS Graviton2-based
            instances on Amazon Elastic Compute Cloud (Amazon EC2) to power its cloud-based workloads, and
            use AWS container services to develop and deploy new features and applications consistently across its
            hybrid infrastructure.

            In addition, Twitter will continue to use AWS services such as Amazon CloudFront (AWS’s fast content
            delivery network service that securely delivers data, videos, applications, and APIs with low latency and
            high transfer speeds to customers globally) and Amazon DynamoDB (AWS’s key-value database that
            delivers single-digit millisecond performance at any scale).

            “We are excited to work with AWS to expand the infrastructure Twitter uses to serve the public
            conversation as we grow globally,” said Parag Agrawal, Chief Technology Oﬃcer, Twitter. “The
            collaboration with AWS will improve performance for people who use Twitter by enabling us to serve
            Tweets from data centers closer to our customers at the same time as we leverage the Arm-based
            architecture of AWS Graviton2 instances. In addition to helping us scale our infrastructure, this work
            with AWS enables us to ship features faster as we apply AWS’s diverse and growing portfolio of
            services.”

            “Twitter’s decision to rely on AWS infrastructure and services for its real-time workloads will help them
            instantly scale their global footprint up and down without ever compromising the experience for
            people who use Twitter,” said Matt Garman, Vice President, Sales and Marketing at Amazon Web
            Services, Inc. “By using AWS container services to create a seamless hybrid on-premises and cloud
            environment, Twitter can innovate and deliver new experiences quickly and cost-effectively.”

https://press.aboutamazon.com/news-releases/news-release-details/twitter-selects-aws-strategic-provider-serve-timelines        1/3
1/12/2021               Case 2:21-cv-00031-BJR           Document
                                 Twitter Selects AWS as Strategic Provider12-1
                                                                           to Serve Filed  01/12/21
                                                                                    Timelines             Page
                                                                                              | Amazon.com,         3 ofRoom
                                                                                                            Inc. - Press 4
            About Amazon Web Services

            For 14 years, Amazon Web Services has been the world’s most comprehensive and broadly adopted
            cloud platform. AWS offers over 175 fully featured services for compute, storage, databases,
            networking, analytics, robotics, machine learning and artiﬁcial intelligence (AI), Internet of Things (IoT),
            mobile, security, hybrid, virtual and augmented reality (VR and AR), media, and application
            development, deployment, and management from 77 Availability Zones (AZs) within 24 geographic
            regions, with announced plans for 18 more Availability Zones and six more AWS Regions in Australia,
            India, Indonesia, Japan, Spain, and Switzerland. Millions of customers—including the fastest-growing
            startups, largest enterprises, and leading government agencies—trust AWS to power their
            infrastructure, become more agile, and lower costs. To learn more about AWS, visit aws.amazon.com
            (https://cts.businesswire.com/ct/CT?
            id=smartlink&url=https%3A%2F%2Faws.amazon.com%2F&esheet=52348362&newsitemid=20201215005162&lan=en-
            US&anchor=aws.amazon.com&index=1&md5=a51a3ba246058b046f8880a9d93a66a3).

            About Amazon

            Amazon is guided by four principles: customer obsession rather than competitor focus, passion for
            invention, commitment to operational excellence, and long-term thinking. Customer reviews, 1-Click
            shopping, personalized recommendations, Prime, Fulﬁllment by Amazon, AWS, Kindle Direct Publishing,
            Kindle, Fire tablets, Fire TV, Amazon Echo, and Alexa are some of the products and services pioneered
            by Amazon. For more information, visit www.amazon.com/about (https://cts.businesswire.com/ct/CT?
            id=smartlink&url=http%3A%2F%2Fwww.amazon.com%2Fabout&esheet=52348362&newsitemid=20201215005162&lan=en-
            US&anchor=www.amazon.com%2Fabout&index=2&md5=07422434feaaa64d09e68e6d21be008f) and follow
            @AmazonNews (https://cts.businesswire.com/ct/CT?
            id=smartlink&url=https%3A%2F%2Ftwitter.com%2FAmazonNews&esheet=52348362&newsitemid=20201215005162&lan=en
            US&anchor=%40AmazonNews&index=3&md5=c99a4a52b1abdb57429cc836e41eab19).

            About Twitter, Inc.

            Twitter is what’s happening and what people are talking about right now. To learn more, visit
            about.twitter.com (https://cts.businesswire.com/ct/CT?
            id=smartlink&url=http%3A%2F%2Fabout.twitter.com%2F&esheet=52348362&newsitemid=20201215005162&lan=en-
            US&anchor=about.twitter.com&index=4&md5=2e02b98e696c559fcd506f2732c352a9) and follow @Twitter.
            Let’s talk.


            View source version on businesswire.com (http://businesswire.com):
            https://www.businesswire.com/news/home/20201215005162/en/
            (https://www.businesswire.com/news/home/20201215005162/en/)

            Twitter
            Catherine Hill
            press@twitter.com (mailto:press@twitter.com)

            Amazon.com, Inc.
            Media Hotline
            Amazon-pr@amazon.com (mailto:Amazon-pr@amazon.com)
            www.amazon.com/pr (https://cts.businesswire.com/ct/CT?
            id=smartlink&url=http%3A%2F%2Fwww.amazon.com%2Fpr&esheet=52348362&newsitemid=20201215005162&lan=en-
            US&anchor=www.amazon.com%2Fpr&index=5&md5=796c361473bfd6a12fae4860aff760fb)

            Source: Amazon Web Services, Inc.




https://press.aboutamazon.com/news-releases/news-release-details/twitter-selects-aws-strategic-provider-serve-timelines        2/3
1/12/2021               Case 2:21-cv-00031-BJR           Document
                                 Twitter Selects AWS as Strategic Provider12-1
                                                                           to Serve Filed  01/12/21
                                                                                    Timelines             Page
                                                                                              | Amazon.com,         4 ofRoom
                                                                                                            Inc. - Press 4




https://press.aboutamazon.com/news-releases/news-release-details/twitter-selects-aws-strategic-provider-serve-timelines        3/3
